 

Exhibit 10.1

 

Execution Version

 



NINTH AMENDMENT TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

 

This NINTH AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated effective as of September 5, 2014 (the “Effective Date”),
is by and among Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Borrower”), EPL Oil & Gas, Inc., a Delaware corporation (“EPL”), the lenders
party to the First Lien Credit Agreement described below (the “Lenders”), and
The Royal Bank of Scotland plc, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other parties in the capacities
herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013, by the Sixth Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of September 27, 2013, by the Seventh
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 7, 2014, and by the Eighth Amendment to the Second Amended and Restated
First Lien Credit Agreement dated as of May 23, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “First Lien
Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Swing
Line Lender, the Issuers, and the Lenders amend the First Lien Credit Agreement
in certain respects as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.                Definitions. Capitalized terms used herein but not
defined herein shall have the meanings as given them in the First Lien Credit
Agreement, unless the context otherwise requires.

 



 

 

 

Section 2.                Amendments to First Lien Credit Agreement.

 

(a)                Amendment of Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended by adding the following definitions to such Section
in appropriate alphabetical order:

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Obligor by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or “P-cards”)
or (f) cash management and treasury management services (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Bank Product Agreements” means those agreements entered into from time to time
by the applicable Obligor with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.

 

"Bank Product Obligations" means all Obligations, liabilities, reimbursement
Obligations, fees, or expenses owing by any Obligor to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising.

 

"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Regions Bank and its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Administrative Agent shall have received a written notice from such Person
identifying such person as a Bank Product Provider and specifying the applicable
Bank Product within 10 days after the provision of such Bank Product to any
Obligor; provided further, however, that if, at any time, a Lender ceases to be
a Lender under the Agreement, then, from and after the date on which it ceases
to be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Bank Product Providers (except with respect to Bank Product Obligations incurred
while such Lender was a Lender hereunder) and the Obligations with respect to
Bank Products provided by such former Lender or any of its Affiliates shall no
longer constitute Bank Product Obligation.

 

“Secured Debt” means, on any date and without duplication, the amount of Total
Debt of the Borrower and its Subsidiaries that is secured by a Lien on any
property and/or assets of the Borrower and/or its Subsidiaries.

 

“Secured Debt Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of

 

(a)Secured Debt outstanding on the last day of such Fiscal Quarter

 



to

 





 

 

 

(b)EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters;

 

provided, however, that for purposes of the calculation of Secured Debt for
purposes of this definition, Secured Debt shall not include (i) Letters of
Credit that support payment of performance, surety or appeal bonds (or similar
obligations) that are Indebtedness to the extent it would cause a duplication of
Indebtedness for such calculation or (ii) Letters of Credit to the extent such
Letters of Credit are Cash Collateralized.

 

(b)               Amendment of Section 1.01. Section 1.01 of this Credit
Agreement is amended by deleting the definitions of “Obligations” and “Secured
Party” and replacing them in their entirety with the following:

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document or a Bank Product Agreement
including Reimbursement Obligations and the principal of and premium, if any,
and interest (including interest accruing (or which would have accrued) during
the pendency of any proceedings of the type described in Section 8.1.9, whether
or not allowed in such proceeding) on the Loans and such obligations. For sake
of clarity, (i) the Obligations shall include all Hedging Obligations of any
Obligor in respect of transactions under Hedging Agreements and all Bank Product
Obligations under Bank Product Agreements entered into with any Lender or
Affiliate of any Lender at the time such Lender is a Lender hereunder or in
effect between such Obligor and such Lender or such Affiliate of any Lender on
the Eighth Amendment Effective Date, as applicable and (ii) the Bank Product
Obligations shall be deemed to be Obligations and “Secured Obligations” under
the Security Documents. Notwithstanding the foregoing, with respect to any
Obligor (other than Borrower), the term “Obligation” shall not include Excluded
Swap Obligations.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Issuers, (c) the
Administrative Agent and the other Agents, and (d) each Approved Counterparty to
a Hedging Agreement and each Bank Product Provider party to a Bank Product
Agreement with the Borrower or EPL (or any of their Subsidiaries that is a
Guarantor) that is or was a Lender or an Affiliate thereof at the time such
Approved Counterparty entered into such Hedging Agreement or such Bank Product
Provider entered into such Bank Product Agreement, as the case may be, or that
was in effect between such Obligor and such Lender or such Affiliate of such
Lender on the Eighth Amendment Effective Date (provided that such Approved
Counterparty or Bank Product Provider, as the case may be, is a Secured Party
only for purposes of each such Hedging Agreement or Bank Product Agreement, as
the case may be, so entered or such Hedging Agreement or Bank Product Agreement,
as the case may be, as was in effect and not for any Hedging Agreement or Bank
Product Agreement, as the case may be, entered into after such Approved
Counterparty or Bank Product Provider, as the case may be, ceases to be a Lender
or Affiliate thereof), and in each case each of their respective successor,
transferees and assigns.

 



 

 

 

(c)                Amendment of Section 7.2.4(a). Section 7.2.4(a) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

“(a) The Borrower will not permit the Total Leverage Ratio as of the last day of
the Fiscal Quarters ending June 30, 2014, September 30, 2014, December 31, 2014
and March 31, 2015, to be greater than 4.25 to 1.00 and as of the last day of
any Fiscal Quarter ending thereafter to be greater than 4.0 to 1.00.”

 

(d)               Section 7.2.4. Section 7.2.4 of the Credit Agreement is hereby
amended by adding the following Section 7.2.4(d) to the end of such Section
7.2.4:

 

“The Borrower will not permit the Secured Debt Leverage Ratio as of the last day
of the Fiscal Quarters ending September 30, 2014, December 31, 2014 and
March 31, 2015 to be greater than 1.75 to 1.00 and for any Fiscal Quarter ending
thereafter to be greater than 1.50 to 1.00.”

 

(e)                Amendment to Section 9.6. Section 9.6 of the Credit Agreement
is hereby amended by deleting the phrase “Cadwalader Wickersham & Taft LLP) and
replacing it with the phrase “Bracewell & Giuliani LLP.”

 

(f)                Amendment to Section 9.8. Section 9.8 of the Credit Agreement
is hereby amended by deleting such Section and replacing it in its entirety with
the following:

 

Section 9.8 Reliance by Agents and Issuers. Each Agent and each Issuer shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram, email or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by such Agent or such Issuer.
As to any matters not expressly provided for by the Loan Documents, each Agent
and each Issuer shall in all cases be fully protected in acting, or in
refraining from acting, thereunder in accordance with instructions given by the
Required Lenders or all of the Lenders as is required in such circumstance, and
such instructions of such Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Secured Parties. For purposes of
applying amounts in accordance with this Section, the Administrative Agent shall
be entitled to rely upon any Secured Party that has entered into a Hedging
Agreement or Bank Product Agreement with any Obligor for a determination (which
such Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Hedging Agreement or Bank Product Agreement, as the case may be.
Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party and the Borrower to the contrary, the Administrative Agent, in
acting in such capacity under the Loan Documents, shall be entitled to assume
that no Hedging Agreements or Obligations in respect thereof or Bank Product
Agreement or Bank Product Obligations are in existence or outstanding between
any Secured Party and any Obligor.

 



 

 

 



Section 3.                Borrowing Base. The Borrower and the Lenders hereby
agree that effective as of the Effective Date (i) the Borrowing Base is set at
$1,500,000,000 for the period from such date to the date of the next
determination of the Borrowing Base pursuant to the provisions of Section 2.8.2
of the Credit Agreement or, if earlier, the date of any other adjustment to the
Borrowing Base pursuant to the provisions of the Credit Agreement, as the case
may be, and (ii) the EPL Borrowing Base is set at $475,000,000 for the period
from the Effective Date to the date of the next determination of the EPL
Borrowing Base pursuant to the provisions of Section 2.8.10 of the Credit
Agreement or, if earlier, the date of any other adjustment to the EPL Borrowing
Base pursuant to the provisions of the Credit Agreement, as the case may be.

 

Section 4.                Conditions to Effectiveness. This Amendment shall be
deemed effective (subject to the conditions herein contained) as of the
Effective Date when the Administrative Agent has received counterparts hereof
duly executed by the Borrower, the Administrative Agent and the Required Lenders
and upon the prior or concurrent satisfaction of each of the following
conditions:

 

(a)                the Administrative Agent shall have received for its own
account, or for the account of each Lender, as the case may be, (i) all fees,
costs and expenses due and payable pursuant to Section 3.3 of the First Lien
Credit Agreement, if any, (ii) a fee to each Lender that executes and delivers a
counterpart of this Amendment to the Administrative Agent on or before the
Effective Date of 15bps on such Lender’s Percentage of the Aggregate Commitment
and, (iii) if then invoiced, any amounts payable pursuant to Section 10.3 of the
First Lien Credit Agreement;

 

(b)               the representations and warranties in Section 5 below are true
and correct; and

 

(c)                no Default, Event of Default, Borrowing Base Deficiency or
EPL Borrowing Base Deficiency shall have occurred and be continuing.

 

Notwithstanding the foregoing, this Amendment shall not become effective and the
agreements hereunder will be terminated unless each of the foregoing conditions
is satisfied (or waived in writing) on or prior to September 15, 2014.

 

Section 5.                Representations and Warranties. The Borrower and EPL
hereby represents and warrants that after giving effect hereto:

 

(a)                the representations and warranties of the Obligors contained
in the Loan Documents are true and correct in all material respects, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

(b)               the execution, delivery and performance by the Borrower, EPL
and each other Obligor of this Amendment and the other Loan Documents have been
duly authorized by all necessary corporate or other action required on their
part and this Amendment, along with the First Lien Credit Agreement as amended
hereby and the other Loan Documents, constitutes the legal, valid and binding
obligation of each Obligor a party thereto enforceable against them in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

 



 

 

 



(c)                neither the execution, delivery and performance of this
Amendment by the Borrower, EPL and each other Obligor, the performance by them
of the First Lien Credit Agreement as amended hereby nor the consummation of the
transactions contemplated hereby does or shall contravene, result in a breach
of, or violate (i) any provision of any Obligor’s certificate or articles of
incorporation or bylaws or other similar documents, or agreements, (ii) any law
or regulation, or any order or decree of any court or government
instrumentality, or (iii) any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Obligor or any of its Subsidiaries is
a party or by which any Obligor or any of its Subsidiaries or any of their
property is bound, except in any such case to the extent such conflict or breach
has been waived by a written waiver document, a copy of which has been delivered
to Administrative Agent on or before the date hereof;

 

(d)               no Material Adverse Effect has occurred since June 30, 2014;
and

 

(e)                no Default or Event of Default or Borrowing Base Deficiency
has occurred and is continuing.

 

Section 6.                Loan Document; Ratification.

 

(a)                This Amendment is a Loan Document.

 

(b)               The Borrower, EPL and each other Obligor hereby ratifies,
approves and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement as amended hereby and each of the
other Loan Documents including without limitation all Mortgages, Security
Agreements, Guaranties, Control Agreements and other Security Documents, to
which it is a party.

 

Section 7.                Costs and Expenses. As provided in Section 10.3 of the
First Lien Credit Agreement, the Borrower and EPL agree to reimburse
Administrative Agent for all fees, costs, and expenses, including the reasonable
fees, costs, and expenses of counsel or other advisors for advice, assistance,
or other representation, in connection with this Amendment and any other
agreements, documents, instruments, releases, terminations or other collateral
instruments delivered by the Administrative Agent in connection with this
Amendment.

 

Section 8.                GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A
CONTRACT AND INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

Section 9.                Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 



 

 

 

Section 10.            Counterparts. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Amendment by signing one
or more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 11.            No Waiver. The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower, EPL
or any other Obligor or any right, power or remedy of the Administrative Agent
or the other Secured Parties under any of the Loan Documents, nor constitute a
waiver of (or consent to departure from) any terms, provisions, covenants,
warranties or agreements of any of the Loan Documents. The parties hereto
reserve the right to exercise any rights and remedies available to them in
connection with any present or future defaults with respect to the First Lien
Credit Agreement or any other provision of any Loan Document.

 

Section 12.            Successors and Assigns. This Amendment shall be binding
upon the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 13.            Entire Agreement. THIS AMENDMENT, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 



 

 

  

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

  



  ENERGY XXI GULF COAST, INC.             By: /s/ Ben Marchive   Name: Ben
Marchive   Title: President

 





 Annex I - Page 1-EXXI Ninth Amendment-

 

 







  EPL OIL & GAS, INC.             By: /s/ Ben Marchive   Name: Ben Marchive  
Title: President



 



 Annex I - Page 2-EXXI Ninth Amendment-

 

 





  THE ROYAL BANK OF SCOTLAND plc, as the Administrative Agent, an Issuer and a
Lender           By:  /s/ James L. Moyes     Name: James L. Moyes     Title:
Managing Director





 





 Annex I - Page 3-EXXI Ninth Amendment-

 

 





  WELLS FARGO BANK, N.A., as an Issuer and Lender            By: /s/ Betsy
Jocher     Name: Betsy Jocher     Title: Director

 



 Annex I - Page 4-EXXI Ninth Amendment-

 





 







  AMEGY BANK NATIONAL ASSOCIATION, as Lender           By: /s/ Kevin James    
Name: Kevin A. James     Title: Vice President

 





 Annex I - Page 5-EXXI Ninth Amendment-

 

 



  THE BANK OF NOVA SCOTIA, as Lender           By:  /s/ Alan Dawson     Name:
Alan Dawson     Title: Director

 





 Annex I - Page 6-EXXI Ninth Amendment-

 

 





  TORONTO DOMINION (TEXAS) LLC, as Lender            By: /s/ Masood Fikree    
Name: Masood Fikree     Title: Authorized Signatory

 





 Annex I - Page 7-EXXI Ninth Amendment-

 

 



  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender           By: /s/ Juan Trejo    
Name: Juan Trejo     Title: Vice President

 







 Annex I - Page 8-EXXI Ninth Amendment-

 

 





  NATIXIS, New York Branch, as Lender           By: /s/ Stuart Murray     Name:
Stuart Murray     Title: Managing Director         By: /s/ Louis P. Laville, III
    Name: Louis P. Laville, III     Title: Managing Director



 



 Annex I - Page 9-EXXI Ninth Amendment-

 

 



  BARCLAYS BANK PLC, as Lender           By: /s/ Vanessa A. Kurbatskiy     Name:
Vanessa A. Kurbatskiy     Title: Vice President

 



 Annex I - Page 10-EXXI Ninth Amendment-

 

 







  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender           By: /s/ Nupur
Kumar     Name: Nupur Kumar     Title: Authorized Signatory         By: /s/
Whitney Gaston     Name: Whitney Gaston     Title: Authorized Signatory



 



 Annex I - Page 11-EXXI Ninth Amendment-

 

 



  ING CAPITAL LLC, as Lender           By: /s/ Charles Hall     Name: Charles
Hall     Title: Managing Director         By: /s/ Michael Price     Name:
Michael Price     Title: Managing Director





 



 Annex I - Page 12-EXXI Ninth Amendment-

 

 



  REGIONS BANK, as Lender and as Swing Line Lender           By: /s/ Kelly L.
Elmore III     Name: Kelly L. Elmore III     Title: Senior Vice President

 





 Annex I - Page 13-EXXI Ninth Amendment-

 

 



  CITIBANK, N.A., as Lender           By: /s/ Peter Kardos     Name: Peter
Kardos     Title: Vice President



 



 Annex I - Page 14-EXXI Ninth Amendment-

 

 



  UBS AG, STAMFORD BRANCH, as Issuer and
   Lender           By: /s/ Lana Gifas     Name: Lana Gifas     Title: Director
        By: /s/ Jennifer Anderson     Name: Jennifer Anderson     Title:
Associate Director

 



 Annex I - Page 15-EXXI Ninth Amendment-

 

  


  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender           By: /s/ Peter Cucchiara
    Name: Peter Cucchiara     Title: Vice President          By: /s/ Michael
Shannon     Name: Michael Shannon     Title: Vice President

 





 Annex I - Page 16-EXXI Ninth Amendment-

 

 



  COMMONWEALTH BANK OF AUSTRALIA, as Lender               By: /s/ Sanjay Remond
    Name: Sanjay Remond     Title: Director

 





 Annex I - Page 17-EXXI Ninth Amendment-

 

 



  COMERICA BANK, as Lender               By: /s/ Jeffery Treadway     Name:
Jeffery Treadway     Title: Senior Vice President

 



 Annex I - Page 18-EXXI Ninth Amendment-

 



              FIFTH THIRD BANK, as Lender           By: /s/ Justin Crawford    
Name: Justin Crawford     Title: Director

 



 Annex I - Page 19-EXXI Ninth Amendment-

 

 

  ABN AMRO CAPITAL USA LLC, as Lender           By: /s/ Francis Birkeland    
Name: Francis Birkeland     Title: Managing Director         By: /s/ Laurence
Guguen     Name: Laurence Guguen     Title: Executive Director

 



 Annex I - Page 20-EXXI Ninth Amendment-

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as Lender           By: /s/ James D.
Weinstein     Name: James D. Weinstein     Title: Managing Director

 



 Annex I - Page 21-EXXI Ninth Amendment-

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as Lender           By: /s/ George E. McKean    
Name: George E. McKean     Title: Senior Vice President

 



 Annex I - Page 22-EXXI Ninth Amendment-

 

 



  SANTANDER BANK, N.A., as Lender           By: /s/ Vaughn Buck     Name: Vaughn
Buck   Title: EVP         By: /s/ Puiki Lok   Name: Puiki Lok     Title: EVP

 



 Annex I - Page 23-EXXI Ninth Amendment-

 

 

  WHITNEY BANK, as Lender           By:  /s/ Liana Tchernysheva     Name: Liana
Tchernysheva     Title: Senior Vice President



 





 Annex I - Page 24-EXXI Ninth Amendment-

 

 



  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender           By:
/s/ Trudy Nelson     Name: Trudy Nelson   Title: Authorized Signatory        
By: /s/ William Reid     Name: William Reid   Title: Authorized Signatory

 



 Annex I - Page 25-EXXI Ninth Amendment-

 

 





  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender           By: /s/
Sharada Manne     Name: Sharada Manne     Title: Managing Director         By:
/s/ Michael Willis     Name: Michael Willis     Title: Managing Director

 







 Annex I - Page 26-EXXI Ninth Amendment-

 

 

  IBERIABANK, as Lender           By: /s/ W. Bryan Chapman     Name: W. Bryan
Chapman     Title: Executive Vice President

 



 Annex I - Page 27-EXXI Ninth Amendment-

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender           By: /s/ Sandra Aultman    
Name: Sandra Aultman     Title: Managing Director

 



 Annex I - Page 28-EXXI Ninth Amendment-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI
GOM, LLC       By: /s/ Ben Marchive     Name: Ben Marchive     Title: President
              ENERGY XXI TEXAS ONSHORE, LLC           By: /s/ Ben Marchive    
Name: Ben Marchive     Title: President               ENERGY XXI ONSHORE, LLC  
        By: /s/ Ben Marchive     Name: Ben Marchive     Title: President        
      ENERGY XXI PIPELINE, LLC           By: /s/ Ben Marchive     Name: Ben
Marchive     Title: President

 

 



  ENERGY XXI LEASEHOLD, LLC               By: /s/ Ben Marchive     Name: Ben
Marchive     Title: President



 



 Annex I - Page 29-EXXI Ninth Amendment-

 

 









  ENERGY XXI PIPELINE II, LLC           By: /s/ Ben Marchive     Name: Ben
Marchive     Title: President               MS ONSHORE, LLC           By: /s/
Ben Marchive     Name: Ben Marchive     Title: President               EPL
PIPELINE, L.L.C.           By: /s/ Ben Marchive     Name: Ben Marchive    
Title: President               NIGHTHAWK, L.L.C.           By: /s/ Ben Marchive
    Name: Ben Marchive     Title: President               EPL OF LOUISIANA,
L.L.C.           By: /s/ Ben Marchive     Name: Ben Marchive     Title:
President

 





 Annex I - Page 30-EXXI Ninth Amendment-

 








  DELAWARE EPL OF TEXAS, LLC           By: /s/ Ben Marchive     Name: Ben
Marchive     Title: President               ANGLO-SUISSE OFFSHORE PIPELINE  
PARTNERS, LLC               By: /s/ Ben Marchive     Name: Ben Marchive    
Title: President               EPL PIONEER HOUSTON, INC.           By: /s/ Ben
Marchive     Name: Ben Marchive     Title: President               ENERGY
PARTNERS, LTD., LLC           By: /s/ Ben Marchive     Name: Ben Marchive    
Title: President

 

 Annex I - Page 31-EXXI Ninth Amendment-

 

 





  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:       ENERGY XXI USA, INC.           By: /s/ Ben Marchive    
Name: Ben Marchive     Title: President

 



 Annex I - Page 32-EXXI Ninth Amendment-

 

 



 




 

 

